In re Disciplinary Counsel;—Other; Applying For Findings and Recommendations (Reinstatement) Office of Disciplinary Board, No. 13-DB-055.
Motion for briefing and oral argument denied. Request for abatement denied. Reinstatement denied. Petitioner may not reapply for reinstatement until he has paid the costs of his prior disciplinary proceedings and paid restitution, or made good faith efforts to do both, but in no event until one year has passed from the date of this judgment. Supreme Court Rule XIX, Section 24(1).